Case 3:20-cv-00569-MPS Document 1-7 Filed 04/27/20 Page 1 of 3




             EXHIBIT G
     Case 3:20-cv-00569-MPS Document 1-7 Filed 04/27/20 Page 2 of 3



                          Declaration of Kimberly Hoisington

1. I am currently in custody at Danbury FCI in the low security satellite prison (“FSL”). My
   Bureau of Prisons (“BOP”) Register Number is 11764-082.

2. I am serving a sentence of 85 months for conspiracy to distribute cocaine. My release
   date is set for November 1, 2021.

3. I am 61 years old. I have chronic asthma, which requires the use of two prescribed
   inhalers.

4. At FSL I am housed in a dormitory style room at with about 150 other prisoners. The
   room is divided into cubicles with two bunkbeds each. I am in a cubicle with three other
   prisoners. Our beds are at most four and a half feet apart, and the top bunks are closer
   together, at most two feet, to the top bunks on the other side of the cubicle wall.

5. On March 27th I was hospitalized with COVID-19. I had been feeling sick for a couple
   weeks before I went to the hospital. I had put in a request to see medical, and had been
   given two different “idles” to miss programs because I was sick.

6. On March 26th I reported to staff that I wasn’t feeling well, and asked to be excused from
   participating in programs that day. I went to the medical clinic, but after waiting there for
   45 minutes without being seen, I returned to my bunk. A few hours later, I reported to
   staff on duty that I was feeling worse. I was told to lie back down.

7. By early in the morning of March 27th, around 1 or 2am, I had such bad chest pain that I
   could not sleep. I told the officer on duty, who called command center, and then called an
   ambulance.

8. Upon arrival at the hospital, my temperature was taken and registered at 102 degrees. My
   temperature had been taken at the facility within an hour earlier. I was told it had
   registered 97.

9. At the hospital I was tested for COVID-19 and tested positive. I believe I was released
   from the hospital on April 1st. It was a Wednesday. I was told that I would have to test
   negative twice before they would release me. I was tested most recently the Tuesday
   before I was released from the hospital. I got the results on Wednesday: I was positive for
   COVID-19. I was released that afternoon.

10. FSL has two isolation rooms. After I returned from the hospital, I was placed in one of
    the isolation rooms. Another prisoner who I was told had tested positive for COVID-19
    was in the other isolation room. I remained in that room for 24 hours.
     Case 3:20-cv-00569-MPS Document 1-7 Filed 04/27/20 Page 3 of 3



11. The isolation room was cold and small, with just enough room for my bed and a toilet.
    The bed had a one-inch thick mattress and no pillow. The toilet’s flush was controlled by
    the corrections officer from outside the room and was only flushed a few times a day.

12. After 24 hours, I was placed in the facility’s visiting room for five days. There were four
    of us in the visiting room. While we were there, we used the visiting room bathrooms.
    Each woman had her own toilet stall, but we shared the same shower, a temporary stand-
    up stall built in order for us to be able to bathe.

13. At one point when we were in the visiting room, one of the other women fell when she
    was in the bathroom and hit her head on the concrete floor. She was unconscious, and we
    tried to get help for her. There was no guard outside the door. We tried to yell for help,
    but nobody came. We went to the locked front door and started beating on the door and
    yelling to try to get someone’s attention. Someone who was in the parking lot heard us
    and told control. A Commander came into the visiting room and we told him what had
    happened and that the woman who fell needed medical attention.

14. I returned to the general population housing unit on April 7.

15. I have continued to feel unwell since I returned to the unit. On April 17th I felt weak, had
    a fever and terrible body pains, and was sweating and dry heaving. That weekend I
    continued to feel terribly sick. I had a stomach ache that lasted at least 8 hours, horrible
    body aches, and my eyes burned. I was scared. I notified correctional officers, and I was
    taken to the medical clinic. My temperature was taken and registered 98 degrees, but I
    believe this was incorrect. My oxygenation was 96 and my blood pressure was so high
    that the nurse took it three times. The nurse instructed me to take Tylenol and return to
    my room.

16. Another prisoner in the unit was very sick and was taken to the hospital last night. She
    couldn’t stop dry heaving for three or four hours before she was sent to the hospital.

17. Today maybe 40 people were taken from the unit into the Rec room. I was told they were
    being tested for COVID-19. Some people who had been in contact with the prisoner who
    went to the hospital were still in the unit and not among the people in the Rec room.

18. I have reviewed the information contained in this declaration by telephone. I declare
    under the penalty of perjury that the contents of this declaration are true and correct to the
    best of my knowledge. I will sign a hard copy of this declaration at my earliest
    opportunity.

                                           /S/ Kimberly Hoisington

                                           April 25, 2020
